Exhibit 10.7

OPENWAVE SYSTEMS INC.

AMENDED AND RESTATED

EXECUTIVE SEVERANCE BENEFIT POLICY

INTRODUCTION

This Openwave Systems Inc. Amended and Restated Executive Severance Benefit
Policy (the “Policy”) is dated to be effective as of September 15, 2011. The
purpose of the Policy is to provide for the payment of severance benefits to
Eligible Executives (as defined below) of Openwave Systems Inc. (the “Company”)
whose employment with the Company terminates as a result of an Involuntary
Termination. This Policy will be subordinated to any severance benefit
arrangement, change of control severance agreement or employment agreement that
provides for severance benefits in existence between the Eligible Executive and
the Company, notwithstanding the terms of any such arrangement or agreement, and
any benefits under any such arrangement or agreement will be paid prior to any
payments under this Policy, which payments will be reduced by any amounts paid
under any such arrangement or agreement.

Section 1. DEFINITIONS

For purposes of the Policy, the following terms are defined as follows:

“Base Salary” means the Eligible Executive’s annual base salary as in effect
during the last regularly scheduled payroll period immediately preceding the
effective date of termination.

“Cause” means: (i) theft, dishonesty, misconduct, or falsification of any
employment or Company records; (ii) improper disclosure of the Company’s
confidential or proprietary information: (iii) any action by the Eligible
Executive which as a material detrimental effect on the Company’s reputation or
business as reasonably determined by the Company; (iv) the Eligible Executive’s
failure or inability to perform any reasonably assigned duties; (v) the Eligible
Executive’s violation of any Company policy; (vi) the Eligible Executive’s
conviction (including any plea of guilty or no contest) for any criminal act
that impairs his ability to perform his duties under this Policy; or (vii) the
Eligible Executive’s breach of any agreement with the Company.



--------------------------------------------------------------------------------

“Eligible Executive” means (i) the Chief Executive Officer of the Company,
(ii) those officers of the Company on the U.S. payroll at the level of Vice
President and above who report directly to the Chief Executive Officer and are
members of E-Staff and (iii) the General Counsel of the Company.

“Involuntary Termination” means the Company’s termination of the Eligible
Executive’s employment, which termination is not effected for Cause, or any
actual or purported termination effected by the Company for Cause when no Cause
exists. “Involuntary Termination” also means the Eligible Executive’s
resignation from the Company within 3 months after the occurrence of any of the
following events: (i) without the Eligible Executive’s express written consent,
the significant reduction of the Eligible Executive’s duties, authority,
responsibilities, job title, or reporting relationships relative to the Eligible
Executive’s duties, authority, responsibilities, job title, or reporting
relationships as in effect immediately prior to such reduction, or the
assignment to the Eligible Executive of such reduced duties, authority,
responsibilities, job title, or reporting relationships; (ii) without the
Eligible Executive’s express written consent, a material reduction, without good
business reasons, of the facilities and perquisites (including office space,
secretarial support, other support staff, and location) available to the
Eligible Executive immediately prior to such reduction; (iii) without the
Eligible Executive’s express written consent, a reduction by the Company of ten
percent (10%) or more in the base salary of the Eligible Executive as in effect
immediately prior to such reduction (unless such reduction is part of a program
generally applicable to other executives of the Company); (iv) a material
reduction by the Company in the kind or level of employee benefits, including
bonuses, to which the Eligible Executive was entitled immediately prior to such
reduction with the result that the Eligible Executive’s overall benefits package
is significantly reduced (unless such reduction is part of a program generally
applicable to other executives of the Company); (v) the relocation of the
Eligible Executive to a facility or a location more than twenty five (25) miles
from the Eligible Executive’s then present location, without the Eligible
Executive’s express written consent; (vi) the failure of the Company to obtain
the assumption of this Policy by any successors to the Company contemplated in
Seciton 10(a) below; or (vii) any act or set of facts or circumstances which
would, under California case law or statute, constitute a constructive
termination of the Eligible Executive. Provided, however, that in each case, the
Eligible Executive’s resignation shall not be an Involuntary Termination under
this provision unless (X) the Eligible Executive provides the Company’s General
Counsel with written notice of the applicable event or circumstance within 30
days after the Eligible Executive first has knowledge of it, which notice
specifically identifies the event or circumstance that the Eligible Executive
believes constitutes grounds for an Involuntary Termination, and (Y) the Company
fails to correct the event or circumstance so identified within 30 days after
receipt of such notice

“Policy Administrator” means the Company.

 

2



--------------------------------------------------------------------------------

Section 2. ELIGIBILITY FOR BENEFITS

General Rules.

Subject to the requirements set forth in this Section 3, the Company will
provide the severance benefits described in Section 4 of the Policy to an
Eligible Executive whose termination of employment with the Company is an
Involuntary Termination.

(i) In order to be eligible to receive benefits under the Policy, the Eligible
Executive must execute a general waiver and release, which includes certain
representations, in substantially the form attached hereto as EXHIBIT A, EXHIBIT
B, or EXHIBIT C, as appropriate, and such release must become effective in
accordance with its terms. The Company, in its sole discretion, may modify the
form of the required release to comply with applicable law and will determine
the form of the required release.

Exceptions to Benefit Entitlement. The Eligible Executive will not receive
benefits under the Policy in any of the following circumstances, as determined
by the Company in its sole discretion:

(ii) The Eligible Executive has executed an individually negotiated employment
contract or agreement with the Company relating to severance benefits that is in
effect on his or her termination date, in which case such Eligible Executive’s
severance benefit, if any, will be governed by the terms of such individually
negotiated employment contract or agreement and will be governed by this Policy
only to the extent that the reduction pursuant to Section 5(a) below does not
entirely eliminate benefits under this Plan.

The Company terminates the Eligible Executive’s employment with the Company, and
such termination does not constitute an Involuntary Termination.

(iii) The Eligible Executive terminates employment with the Company for any
reason or no reason other than, as described in Section 2(d) above, a
resignation within ninety (90) days following the failure of the Company to
obtain the assumption of this Agreement by any successors contemplated in
Section 10(a) below. Such terminations include, but are not limited to, the
Eligible Executive’s resignation, retirement or failure to return from a leave
of absence on the scheduled date.

The Eligible Executive’s employment terminates as a result of his or her death
or Disability. “Disability” shall mean that the Eligible Executive has been
unable to perform his or her Company duties as the result of his or her
incapacity due to physical or mental illness or injury, and such inability, at
least 26 weeks after its commencement, is determined to be total and permanent
by a physician selected by the Eligible Executive or the Eligible Executive’s
legal representative and acceptable to the Company or its insurers (such
Agreement as to acceptability not to be unreasonably withheld).

 

3



--------------------------------------------------------------------------------

Section 3. AMOUNT OF BENEFIT

Salary Continuation. The Eligible Executive shall continue to receive Base
Salary for a period of six (6) months. Such amounts shall be paid in regular
installments on the normal payroll dates of the Company and will be subject to
all required tax withholding.

Medical Coverage Continuation. For Eligible Executives who elect to continue
health insurance coverage under the Openwave Systems Inc. health plans pursuant
to the terms of the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), the Company shall pay the full premium cost of such coverage on
behalf of the Eligible Executive, as well as the Eligible Executive’s spouse and
dependents, if any, for the lesser of six (6) months or until the Eligible
Executive and his or covered dependents, if any, become eligible for health
insurance coverage through another source.

Educational Assistance Plan. Educational assistance benefits shall be extended
to the end of the then current course term for any Eligible Executive enrolled
in a class previously approved by the Company at the time of his or her
Involuntary Termination.

Outplacement Assistance. The Eligible Executive shall be eligible to receive up
to six (6) months outplacement assistance in the form determined by the Company
offered through a third-party vendor selected by the Company.

Section 4. LIMITATIONS ON BENEFITS

Certain Reductions and Offsets. Notwithstanding any other provision of the
Policy to the contrary, any amounts payable to the Eligible Executive under this
Policy will be reduced by any payments by the Company to such individual under
any other policy, plan, program or arrangement, including, without limitation,
the Openwave Systems Inc. Severance Plan for Eligible U.S. Employees, any change
of control severance agreement or employment agreement between the Eligible
Executive and the Company that provides for severance benefits in existence, or
any contract between the Eligible Executive and any entity, to the extent such
payments are conditioned, at least in part, on termination of employment and are
based on the Eligible Executive’s continued receipt of his or her Base Salary.
Furthermore, to the extent that any federal, state or local laws, including,
without limitation, so-called “plant closing” laws, require the Company to give
advance notice or make a payment of any kind to an Eligible Executive because of
that Eligible Executive’s involuntary termination due to a layoff, reduction in
force, plant or facility closing, sale of business, change of control, or any
other similar event or reason, the benefits payable under this Policy will
either be reduced or eliminated. The benefits provided under this Policy are
intended to satisfy any and all statutory obligations that may arise out of an
Eligible Executive’s involuntary termination of employment for the foregoing
reasons, and the Policy Administrator will so construe and implement the terms
of the Policy.

Mitigation. Except as otherwise specifically provided herein, the Eligible
Executive will not be required to mitigate damages or the amount of any payment
provided under this Policy by seeking other employment or other form of
remuneration for services, nor will the amount of any

 

4



--------------------------------------------------------------------------------

payment provided for under this Policy be reduced by any compensation earned by
any Eligible Executive as a result of employment by another employer or any
retirement benefits received by such Eligible Executive after his or her
Involuntary Termination.

Termination of Benefits. Benefits under this Policy will terminate immediately
if the Eligible Executive, at any time, violates any proprietary information or
confidentiality obligation to the Company, including his or her obligations
under the Company’s Confidential Information and Invention Assignment Agreement,
or any obligations under this Policy, including but not limited to the
obligations described in Section 6 below.

Non-Duplication of Benefits. No Eligible Executive is eligible to receive
benefits under this Policy more than one time.

Indebtedness of Eligible Executives. If the Eligible Executive is indebted to
the Company or an affiliate of the Company at his or her termination date, the
Company reserves the right to offset any severance payments under the Policy by
the amount of such indebtedness.

(f) Application of Section 409A. Notwithstanding any provision of this Policy to
the contrary, if, at the time of an Eligible Executive’s termination of
employment with the Company, the Eligible Executive is a “specified employee” as
defined in Section 409A of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”), and one or more of the payments or benefits received or to be
received by the Eligible Executive pursuant to this Policy would constitute
deferred compensation subject to Section 409A, no such payment or benefit will
be provided under this Policy until the earliest of (A) the date which is six
(6) months after the Eligible Executive’s “separation from service” for any
reason, other than death or “disability” (as such terms are used in
Section 409A(a)(2) of the Code), (B) the date of the Eligible Executive’s death
or “disability” (as such term is used in Section 409A(a)(2)(C) of the Code) or
(C) the effective date of a “change in the ownership or effective control” of
the Company (as such term is used in Section 409A(a)(2)(A)(v) of the Code). The
provisions of this Section 5(f) shall only apply to the extent required to avoid
the Eligible Executive’s incurrence of any tax or interest under Section 409A of
the Code or any regulations or Treasury guidance promulgated thereunder. If,
notwithstanding the application of this Section 5(f) to one or more payments or
benefits provided under this Policy, the Eligible Executive would still incur
any tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder with respect to one or more payments or
benefits provided pursuant to the provisions of this Policy, the Company may
reform such provisions to maintain to the maximum extent practicable the
original intent of the applicable provisions without violating the provisions of
Section 409A of the Code.

Section 5. NON-COMPETITION

As an executive of the Company, each Eligible Executive has acquired and will
continue to acquire knowledge of sensitive and confidential information relating
to product development road maps, marketing plans, competitive plans and pricing
strategies and trade secrets (the “Confidential Information”). The Confidential
Information which the Company has provided and will provide to an Eligible
Executive could play a significant role were the Eligible Executive to directly
or indirectly be engaged in any business in Competition (as hereinafter defined)
with the Company or its subsidiaries. As a condition to being entitled to any of
the benefits described in Section 4 of this Policy, for a period of

 

5



--------------------------------------------------------------------------------

six months following the date of Involuntary Termination, absent the prior
written consent of the Company, an Eligible Executive shall not, directly or
indirectly, either as principal, manager, agent, consultant, officer,
stockholder, partner, investor, lender or employee or in any other capacity,
carry on, be engaged in or have any financial interest in (other than an
ownership position of less than 2 percent in any company whose shares are
publicly traded), any business, which is in Competition with the existing
business of the Company or its subsidiaries (“Competitive Activity”).

For purposes of this Section 6, a business shall be deemed to be in
“Competition” with the Company or its subsidiaries if it is engaged in or has
taken concrete steps toward engaging in the business of providing (A) software
or systems that enable Internet connectivity or enable or provide data services
on mobile devices (such as messaging and location or location related services)
to communication service providers or enterprise customers, whether the software
is located on the server or the client (e.g., mobile device), or (B) messaging
software to communication service providers, Internet service providers or
enterprise customers, either as carried on or being developed by the Company or
its affiliates as of the date of the Eligible Executive’s Involuntary
Termination, in all cities, counties, states and countries in which the business
of the Company or its affiliates is then being conducted or its products are
being sold.

Section 6. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION

Exclusive Discretion. The Policy Administrator will have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Policy and to construe and interpret the Policy and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Policy,
including, but not limited to, the eligibility to participate in the Policy and
amount of benefits paid under the Policy. The rules, interpretations,
computations and other actions of the Policy Administrator will be binding and
conclusive on all persons.

Amendment or Termination. The Company reserves the right to amend or terminate
this Policy or the benefits provided hereunder at any time; provided, however,
that no such amendment or termination will affect the right to any unpaid
benefit of any Eligible Executive whose termination date has occurred prior to
amendment or termination of the Policy. Any action amending or terminating the
Policy will be in the form of a written resolution adopted by either the Board
or of the Compensation Committee of the Board.

Section 7. TERMINATION OF CERTAIN EMPLOYEE BENEFITS

All benefits (including but not limited to health insurance, life insurance,
disability and 401(k) plan coverage) will terminate as of the Eligible
Executive’s termination date (except to the extent that a continuation or
conversion privilege may be available thereunder).

 

6



--------------------------------------------------------------------------------

Section 8. NO IMPLIED EMPLOYMENT CONTRACT

The Company and the Eligible Executive acknowledge that the Eligible Executive’s
employment is and shall continue to be at-will, as defined under applicable law.
If the Eligible Executive’s employment terminates for any reason other than an
Involuntary Termination, the Eligible Executive shall not be entitled to any
benefits, damages, awards or compensation under Section 4 of this Policy, but
may be entitled to payments or benefits in accordance with the Company’s other
established employee plans and practices or pursuant to other agreements with
the Company.

SUCCESSORS

Company’s Successors. Any successor to the Company (whether direct or indirect
and whether by purchase, merger, consolidation, liquidation or otherwise) to all
or substantially all of the Company’s business and/or assets will assume the
obligations under this Policy and agree expressly to perform the obligations
under this Policy in the same manner and to the same extent as the Company would
be required to perform such obligations in the absence of a succession. For all
purposes under this Policy, the term “Company” will include any successor to the
Company’s business and/or assets which executes and delivers the assumption
agreement described in this Section 10(a) or which becomes bound by the terms of
this Policy by operation of law or otherwise.

Eligible Executive’s Successors. The terms of this Policy and all rights of the
Eligible Executive hereunder will inure to the benefit of, and be enforceable
by, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

Section 9. LEGAL CONSTRUCTION

This Policy is intended to be governed by and will be construed in accordance
with the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
and, to the extent not preempted by ERISA, the laws of the State of California.

Section 10. CLAIMS, INQUIRIES AND APPEALS

Applications for Benefits and Inquiries. Any application for benefits, inquiries
about the Policy or inquiries about present or future rights under the Policy
must be submitted to the Policy Administrator in writing.

Denial of Claims. In the event that any application for benefits is denied in
whole or in part, the Policy Administrator must notify the applicant, in
writing, of the denial of the application, and of the applicant’s right to
review the denial. The written notice of denial will be set forth in a manner
designed to be understood by the applicant and will include specific reasons for
the denial, specific references to the Policy provision upon which the denial is
based, a description of any information or material that the Policy
Administrator needs to complete the review and an explanation of the Policy’s
review procedure.

 

7



--------------------------------------------------------------------------------

This written notice will be given to the applicant within ninety (90) days after
the Policy Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Policy Administrator has up to
an additional ninety (90) days for processing the application. If an extension
of time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Policy Administrator is to render
its decision on the application. If written notice of denial of the application
for benefits is not furnished within the specified time, the application will be
deemed to be denied. The applicant will then be permitted to appeal the denial
in accordance with the Review Procedure described below.

Request for a Review. Any person (or that person’s authorized representative)
for whom an application for benefits is denied (or deemed denied), in whole or
in part, may appeal the denial by submitting a request for a review to the
Policy Administrator within sixty (60) days after the application is denied (or
deemed denied). The Policy Administrator will give the applicant (or his or her
representative) an opportunity to review pertinent documents in preparing a
request for a review. A request for a review will be in writing and will be
addressed to:

Openwave Systems Inc.

2100 Seaport Boulevard

Redwood City, California 94063

Attn: Senior Vice President of Human Resources

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Policy Administrator may require the applicant to submit
additional facts, documents or other material as it may find necessary or
appropriate in making its review.

Decision on Review. The Policy Administrator will act on each request for review
within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. The Policy Administrator will give
prompt, written notice of its decision to the applicant. In the event that the
Policy Administrator confirms the denial of the application for benefits in
whole or in part, the notice will outline, in a manner calculated to be
understood by the applicant, the specific Policy provisions upon which the
decision is based. If written notice of the Policy Administrator’s decision is
not given to the applicant within the time prescribed in this Subsection (d),
the application will be deemed denied on review.

 

8



--------------------------------------------------------------------------------

Rules and Procedures. The Policy Administrator will establish rules and
procedures, consistent with the Policy and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Policy Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the applicant’s own expense.

Exhaustion of Remedies. No legal action for benefits under the Policy may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 12(a) above, (ii) has
been notified by the Policy Administrator that the application is denied (or the
application is deemed denied due to the Policy Administrator’s failure to act on
it within the established time period), (iii) has filed a written request for a
review of the application in accordance with the appeal procedure described in
Section 12(c) above and (iv) has been notified in writing that the Policy
Administrator has denied the appeal (or the appeal is deemed to be denied due to
the Policy Administrator’s failure to take any action on the claim within the
time prescribed by Section 12(d) above).

Section 11. BASIS OF PAYMENTS TO AND FROM PLAN

All benefits under the Policy will be paid by the Company. The Policy will be
unfunded, and benefits hereunder will be paid only from the general assets of
the Company.

Section 12. OTHER POLICY INFORMATION

Employer Identification Numbers. The Employer Identification Number assigned to
the Company (which is the “Policy Sponsor” as that term is used in ERISA) by the
Internal Revenue Service is 94-3219054.

Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Policy is Openwave Systems Inc., 2100 Seaport
Boulevard, Redwood City, California, 94063.

Policy Sponsor and Administrator. The “Policy Sponsor” and the “Policy
Administrator” of the Policy is Openwave Systems Inc., 2100 Seaport Boulevard,
Redwood City, California, 94063. The Policy Sponsor’s and Policy Administrator’s
telephone number is (650) 480-8000. The Policy Administrator is the named
fiduciary charged with the responsibility for administering the Policy.

Section 15. MISCELLANEOUS

(a) Notice. Notices and all other communications contemplated by this Policy
will be in writing and will be deemed to have been duly given either (i) when
personally delivered or sent by facsimile or (ii) five (5) days after being
mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of the Eligible Executive, mailed notices shall be
addressed to him or her at the home address or facsimile number which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices or notices sent by facsimile shall be

 

9



--------------------------------------------------------------------------------

addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel.

(b) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Policy on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Policy.

(c) Severability. In the event that any one or more of the provisions of this
Policy shall be or become invalid, illegal or unenforceable in any respect or to
any degree, the validity, legality and enforceability of the remaining
provisions of this Policy shall not be affected thereby. The parties intend to
give the terms of this Policy the fullest force and effect so that is any
provision shall be found to be invalid or unenforceable, the court reaching such
conclusion may modify or interpret such provision in a manner that shall carry
out the parties’ intent and shall be valid and enforceable.

Headings. The headings of the sections hereof are inserted for convenience only
and shall not be deemed to constitute a part hereof or to affect the meaning
thereof.

Specific Performance. If in the opinion of any court of competent jurisdiction
the covenants described in Sections 5(c) and 6 of this Policy are not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of this covenant as to the court shall
appear not reasonable and to enforce the remainder of the covenant as so
amended. Any breach of the covenants contained in Sections 5(c) and 6 would
irreparably injure the Company. Accordingly, the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Section 5(c) and 6 would
be inadequate and, in the event of such a breach or threatened breach, the
Company may, without posting any bond, in addition to pursuing any other
remedies it may have in law or in equity, obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available against the
Eligible Executive from any court having jurisdiction over the matter,
restraining any further violation of this Policy by the Eligible Executive.

Withholding Taxes. The Company may withhold from any amounts payable under this
Policy such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 

10



--------------------------------------------------------------------------------

SECTION 16. EXECUTION

To record the adoption of the Policy as set forth herein, Openwave Systems Inc.
has caused its duly authorized officer to execute the same.

 

OPENWAVE SYSTEMS INC. By:  

 

  Mike Mulica, President and   Chief Executive Officer

 

11